134 F.3d 378
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Dexter H. MYERS, Plaintiff-Appellant,v.Line S. RODRIGUEZ, Arbitration Judge;  Pima County SuperiorCourt;  Pat Hammes, Deputy Clerk, Pima County SuperiorCourt;  Lorraine Villegas, Deputy Court Administrator, PimaCounty Superior Court, Defendant-Appellee.
No. 97-16535.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 12, 1998.**Decided Jan. 15, 1998.

Before:  BROWNING, KLEINFELD, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Dexter H. Myers appeals pro se the district court's dismissal of his complaint pursuant to 42 U.S.C. § 1983 against Pima County Superior Court Judge Lina Rodriguez, Deputy Clerk Pat Hammes, and Deputy Court Administrator Lorraine Villegas.  We affirm for the reasons set forth in the district court's order filed November 22, 1996.  We also reject Myers' contention that the district court's use of the word "mishandled" to characterize Myers' allegations indicates bias on the part of the district court.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3